Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-11 recite(s) a computerized delivery scheduling method, which is within a statutory category (process). Claims 12-20 recite(s) a delivery scheduling system, which is within a statutory category, which is within a statutory category (machine). Claim 20 recite(s) a non-transitory computer readable medium, which is within a statutory category (manufacture). Accordingly, claims 1-20 fall within the statutory categories.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception 
The limitation of Independent claims 1-11, 12-19, 20 recites at least one abstract idea. Specifically, Claims 1, 12, 20 recite the steps of: 
receiving a bundle request; 
setting a scheduled delivery date of the first prescription as a target delivery date; 
 selecting one of the set of prescriptions as a candidate prescription; obtaining prescription parameters of the candidate prescription including a prior fill date of the candidate prescription 
determining a required fill date of the candidate prescription, wherein the required fill date is a latest fill date of the candidate prescription to deliver the candidate prescription by the target delivery date ;  
determining a blackout window for the candidate prescription based on a predetermined window following a prior fill date of the candidate prescription; and
in response to the required fill date being after the blackout window, adjusting a delivery date of the candidate prescription to the target delivery date 
The limitations “determining a required fill date of the candidate prescription, wherein the required fill date is a latest fill date of the candidate prescription to deliver the candidate prescription by the target delivery date; determining a blackout window for the candidate prescription based on a predetermined window following a prior fill date of the candidate prescription; and in response to the required fill date being after the 
Dependent Claims 4, 15 expand on days supply on bundle list. Claims 6, 17 on days supply greater than/less than threshold on displaying a message.  These steps expand the abstract idea of mental process. 

2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial 
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic communication devicesa processor to generate the prescription delivery. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of using communication device, or a processor in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective evaluation of the patient’s physical capabilities and the the clinician capabilities in doing their task works. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (WO 2017027974) in view of Ali et al,  (US. 8560347 hereinafter Ali). 

With respect to claim 1, Doherty teaches a computerized delivery scheduling method comprising: 
receiving a bundle request (‘974; Abstract; Para 0033: listing one or more prescribed medications and/or treatments); 
974; Para 0047: scheduling data 146 can be presented to the user 1 10-1 as a notification of the start time or start date and time from which the prescribed medication will be available; Para 0077: A data structure for target delivery date data may comprise a preferred delivery date with one or more time ranges, followed by one or more secondary or alternate delivery dates each with one or more time ranges.); 
setting a scheduled delivery date of the first prescription as a target delivery date (‘974; Para 0077: the scheduling data can comprise an appointment for delivering the prescribed medication to given user. Such an appointment can comprise a time window during which given user can expect to receive the shipped medication. Para 0078: In some implementations CPHE can receive target delivery date data provided by given user 1 10-1 through mobile device and/or terminal. CPHE 105 then transmits the target delivery date data to GPI 140-2)
 identifying a set of prescriptions scheduled for delivery within a predetermined time of the target delivery date (‘974; Para 0078: A data structure for target delivery date data may comprise a preferred delivery date with one or more time ranges, followed by one or more secondary or alternate delivery dates each with one or more time ranges)  ; 
selecting one of the set of prescriptions as a candidate prescription; obtaining prescription parameters of the candidate prescription including a prior fill date of the candidate prescription (‘974; Para 0029: Once the prescription data is communicated to the selected pharmacy, scheduling data related to the filling of the prescription is communicated from the pharmacy to the central prescription handling engine, which in turn routes and communicates the scheduling data to the user. The user can additionally or alternatively comprise a requested scheduling data (e.g., a preferred pick up time) with the prescription information);
.Doherty does not, but Ali teaches 
determining a required fill date of the candidate prescription, wherein the required fill date is a latest fill date of the candidate prescription to deliver the candidate prescription by the target delivery date (‘347‘ ; Col.5 , lines 14-37: determine a latest adjudication date from a plurality of calculated adjudication dates; calculate parameters associated with an intermediate-fill of a prescription, such as an intermediate-fill day supply, an intermediate-fill quantity, or an intermediate-fill delivery date; calculate a final alignment date for a plurality of prescriptions; retrieve information from the database 182 (or the database 146); calculate a parameter, such as a percent-consumption period, required to determine compliance with a rule determined by a third-party payor or a regulatory agency; calculate adjudication dates associated with one or more prescriptions; adjudicate one or more prescriptions; fill prescriptions; cause prescriptions to be shipped to the customer or to a retail location; etc); 
determining a blackout window for the candidate prescription based on a predetermined window following a prior fill date of the candidate prescription (‘347; Col. 9, lines 20-24: Alternatively, or additionally, adjudication rules promulgated by a third-party payor may require that a minimum number of days elapse between two adjudications for a particular prescription. This information may be stored in a record 194A in the database 182 or the database 146. Such an “adjudication blackout period” 194A might, for example, require four, five, or even ten days between adjudications of a prescription); and
347; Col. 10, lines 25-37:  determine the latest of those next adjudication dates among the selected prescriptions (block 215). The latest of the next adjudication dates is the date on which a pharmacy could adjudicate all of the selected prescriptions and, in the absence of other considerations (e.g., adjudication blackout periods 194A related to intermediate fills, discussed below), the latest of the next adjudication dates determined at block 215 would be the alignment adjudication date 197B (i.e., the date on which all of the prescriptions selected for alignment would be adjudicated). 
It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the system of filling prescription as taught by Doherty with the technique of calculating an alignment date for prescription as taught by Ali and the motivation is to facilitating the prescription delivery by adjusting the delivery date of prescription to the target delivery date. 
Claim 12 and 20 are rejected as same reason with claim 1. 
 
With respect to claim 2, the combined art teaches the method of claim 1 wherein the first date range encompasses a predetermined period of time following a present date on which the bundle request is made (‘974; Col. 9, lines 29-35). 

Claim 13 is rejected as same reason with claim 2.  


With respect to claim 3, the combined art teaches the the method of claim 1 , Ali discloses further comprising:
in response to the required fill date being within the blackout window, updating the target delivery date by:
determining an earliest fill date of the candidate prescription following the blackout window; determining an earliest delivery date of the candidate prescription based on the earliest fill date of the candidate prescription; and setting the target delivery date to the earliest delivery date; and repeating the selecting, obtaining, determining, adjusting, and updating steps (‘347; Col. 9, lines 20-24).

Claim 14 is rejected as same reason with claim 3. 
 
With respect to claim 4, the combined art teaches the method of claim 3, Doherty discloses  further comprising:
adding each prescription scheduled for delivery within the predetermined time of the target delivery date to a bundle list (‘974; Para 0084); and 
for each prescription in the bundle list:
setting the prescription in the bundle list as the candidate prescription; and
performing the selecting, obtaining, determining, adjusting, and updating steps (‘974; Para 0033: listing one or more prescribed medications and/or treatment).

Claim 15 is rejected as same reason with claim 4. 
 
With respect to claim 7, the combined art teaches the method of claim 1, Ali discloses  further comprising:
in response to the candidate prescription being a refill prescription, performing the determining the blackout window; and in response to the candidate prescription being a new prescription not having been filled before, skipping determining the blackout window with respect to the candidate prescription (‘347 ; Col. 11, lines 17-26).

With respect to claim 8, the combined art teaches the method of claim 1, Ali discloses  further comprising, in response to a scheduling request for a new prescription, scheduling the new prescription for delivery by: 
obtaining prescription parameters of the new prescription; and in response to a requested delivery date not being specified for the new prescription: determining an earliest fill date of the new prescription; determining an earliest delivery date of the new prescription based on the earliest fill date and delivery time; and setting a delivery date of the new prescription to the earliest delivery date (‘347; Col. 8, lines 41-50). 
.
Claim 18 is rejected as same reason with claim 8. 

With respect to claim 9, the combined art teaches the method of claim 8, Ali discloses  wherein scheduling the new prescription for delivery further includes, in response to the requested delivery date being specified for the new prescription:
determining the earliest fill date of the new prescription;

in response to the requested fill date being later than the earliest fill date, setting the delivery date of the new prescription to the requested delivery date;
in response to the requested fill date being earlier than the earliest fill date: determining the earliest delivery date of the new prescription based on the earliest fill date; and
setting the delivery date of the new prescription to the earliest delivery date (‘347; Col. 8, lines 41-50).

Claim 19 is rejected as same reason with claim 9. 

With respect to claim 10, the combined art teaches the method of claim 1, Ali discloses  wherein the prescription parameters include a prescribing physician, a drug identification, a drug dosage, a name of the user, and an address of the user (‘347; Fig. 1C; Col. 10, lines 12-20). 

With respect to claim 11, the combined art teaches the method of claim 1, Ali discloses  wherein the prescription parameters of the candidate prescription include the prior fill date of the candidate prescription in response to the prescription parameters indicating the candidate prescription is a refill (‘347; Figs. 2A-B. 
Claims 5-6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (WO 2017027974) in view of Ali et al,  (US. 8560347 hereinafter Ali) and further in view of Ayshford et al. (US. 20150058035A1 hereinafter Ayshford). 

With respect to claim 5, the combined art does not teach, according to the method of claim 4 further comprising, in response to the delivery date of the candidate prescription being earlier than the target delivery date:
determining a days supply on hand of the candidate prescription for the user as of the target delivery date; and
in response to the days supply on hand being less than a first threshold, removing the candidate prescription from the bundle list. 
However, Ayshford teaches 
determining a days supply on hand of the candidate prescription for the user as of the target delivery date (‘035; Abstract); and
in response to the days supply on hand being less than a first threshold, removing the candidate prescription from the bundle list (‘035; Para 0039)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify automatic periodic prescription fill into the system of Dherty//Ali  and the motivation is to generate the alert for the shortage of a days supply on hand. .

Claim 16 is rejected as same reason with claim 5. 
 

With respect to claim 6, the combined art teaches the method of claim 5, Ayshford discloses  further comprising, in response to the days supply on hand being greater than the first threshold but less than a second threshold:
generating an alert indicating the days supply on hand is below the second threshold; and selectively transmitting the alert to the user (‘035; Para 0037; Para 0040). 

Claim 17 is rejected as same reason with claim 6. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686